Docket No. 108319.


                            IN THE
                    SUPREME COURT
                               OF
               THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. RENE
                 AMIGON, Appellant.

                Opinion filed November 18, 2010.



   CHIEF JUSTICE KILBRIDE delivered the judgment of the court,
with opinion.
   Justices Freeman, Thomas, Garman, Karmeier, Burke, and Theis
concurred in the judgment and opinion.



                            OPINION

     Defendant challenges the sufficiency of the State’s causation
evidence and the admission of his 1995 custodial statement. While
serving consecutive prison terms for first degree murder (720 ILCS
5/9–1(a)(1) (West 1992)) and two counts of aggravated battery with
a firearm (720 ILCS 5/12–4.2(a)(1) (West 1992)) stemming from a
1994 shooting incident, defendant was charged with a second murder
after another of the original shooting victims died from pneumonia
five years later. During trial in the circuit court of Cook County,
defendant’s 1995 custodial statement was admitted, as was causation
testimony from a Cook County assistant medical examiner. Defendant
was convicted of the murder and sentenced to mandatory life in
prison. The appellate court affirmed (388 Ill. App. 3d 26), and we
affirm the appellate court judgment.

                          I. BACKGROUND
        In 1998, defendant and a codefendant were convicted in the
Cook County circuit court of first degree murder and two counts of
aggravated battery with a firearm for a 1995 gang-related shooting
that occurred when defendant was 18 years old. He was sentenced to
consecutive prison terms of 50, 30, and 20 years, respectively. During
the investigation of the incident in 1995, defendant made a custodial
statement.
    One of defendant’s 1998 aggravated battery convictions was for
the shooting of Alfonso Ruiz. Ruiz was shot in the neck, causing a
spinal cord injury and paralyzing him from the neck down, leaving him
capable of moving only his head and biceps. After his initial
hospitalization and treatment, Ruiz was able to live with family
members, obtain his GED, and begin college classes. He later returned
to physical therapy with the goal of obtaining a driver’s license to
increase his independence by enabling him to drive a specially
equipped vehicle.
    Approximately 5½ years after he was shot, Ruiz was hospitalized
with community acquired bacterial pneumonia and died at the age of
22. After a number of Ruiz’s organs were removed for
transplantation, Dr. Nancy Jones, the Cook County assistant medical
examiner, conducted an autopsy. She concluded that the cause of
Ruiz’s death was “pneumonia due to quadriplegia due to a gunshot
wound to the neck.”
    In January 2002, defendant was indicted for Ruiz’s murder (720
ILCS 5/9–1(a)(1), (a)(2) (West 1992)). He filed a motion requesting
the court to take notice that he was already serving a 30-year prison
sentence for the aggravated discharge of a firearm for Ruiz’s 1995
shooting. Defendant also filed a motion in limine to bar the use of his
1995 custodial statement to the police because it was not
electronically recorded, a violation of section 103–2.1 of the Code of
Criminal Procedure of 1963 (725 ILCS 5/103–2.1 (West 2006)). That
motion was denied.
    At defendant’s 2006 trial for Ruiz’s murder, the State presented
evidence that included: (1) defendant’s 1995 custodial statement; (2)

                                 -2-
testimony about the extent of Ruiz’s injuries and activities after the
shooting; (3) a transcript of Ruiz’s testimony at defendant’s first trial
about the day of the shooting and the injuries Ruiz received; and (4)
the testimony of Dr. Jones, the assistant medical examiner who had
reviewed a report of Ruiz’s background and medical records and
conducted the autopsy.
     At trial, Dr. Jones explained that ordinarily only relatively healthy
organs are harvested for transplantation and that Ruiz’s spleen, part
of his small intestine, heart, kidneys, pancreas, adrenal gland, and
many of his lymph nodes had been removed before she conducted the
autopsy. Although she could have obtained descriptions of the
removed organs and even had the organs returned for examination,
she did not find those actions necessary. The autopsy revealed acute
bacterial pneumonia in Ruiz’s lungs, and Dr. Jones identified it as
community acquired pneumonia because his infection did not originate
in a hospital. Dr. Jones stated she was unable to test for the specific
bacteria involved because of contamination from the prior organ
removal and the two-day delay in her receipt of the body.
     Dr. Jones concluded, however, that Ruiz’s paralyzing gunshot
injury was related to his development of pneumonia and subsequent
death because the gunshot severely damaged his fourth cervical
vertebra, affecting his lung function.
     Dr. Jones also stated that, as a quadriplegic, Ruiz showed typical
signs of medical wasting, causing him to become thinner and
compromising his immune system due to his inability to move around.
She was unable to analyze his immune system, however, because his
spleen and most of his lymph nodes had been removed. Dr. Jones
testified that Ruiz was “more susceptible” to pneumonia than a
“normal” 22-year-old because of his compromised immune system and
his inability to breathe regularly and deeply.
     On cross-examination, Dr. Jones admitted that anyone can get
pneumonia. She added, however, that usually the disease is more
severe and lengthy when an individual’s immune system is
compromised, as occurs more commonly in older people and children.
Despite the five years between Ruiz’s initial injury and his death, Dr.
Jones concluded, within a reasonable degree of medical and scientific
certainty, that Ruiz’s death was a homicide because a gunshot wound
caused the quadriplegia that made him more susceptible to pneumonia.

                                   -3-
The defense presented no witnesses or evidence.
     An hour after beginning deliberations, the jury requested a
transcript of Dr. Jones’ testimony and, after consulting with counsel,
the trial court informed the jury that a transcript was not available and
instructed it to continue deliberations. The jury found defendant guilty
of first degree murder. The trial court denied his posttrial motion
seeking either a judgment of acquittal or a new trial based on the
insufficiency of the State’s causation evidence and an alleged violation
of section 103–2.1(b) of the Code of Criminal Procedure of 1963 (725
ILCS 5/103–2.1(b) (West 2006)), requiring electronic recording of an
accused’s custodial statement. Defendant was sentenced to mandatory
life in prison with no possibility of parole because of his 1995 first
degree murder conviction (730 ILCS 5/5–8–1(a)(1)(c)(i) (West
2006)). The appellate court affirmed the conviction. This court
allowed defendant’s petition for leave to appeal. 210 Ill. 2d R. 315.

                            II. ANALYSIS
     Before this court, defendant raises two issues: (1) the sufficiency
of the State’s proximate cause showing; and (2) the retroactive effect,
if any, of section 103–2.1 of the Code of Criminal Procedure of 1963
(725 ILCS 5/103–2.1 (West 2006)), requiring electronic recording of
an accused’s custodial statement if the statement is to be used as
adverse evidence in any criminal proceeding.

                          A. Proximate Cause
    Defendant argues that the State failed to prove beyond a
reasonable doubt that the gunshot he fired in 1995, resulting in Ruiz’s
quadriplegia, was the proximate cause of Ruiz’s death from
pneumonia five years later. In examining this issue, we must consider
whether, viewing the evidence in the light most favorable to the State,
any reasonable trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. People v. Collins, 106 Ill. 2d
237, 261 (1985). Thus, we must affirm defendant’s conviction unless
no reasonable jury could have found that the State had proven the
element of proximate cause beyond a reasonable doubt.
    Defendant argues that the State failed to prove proximate cause
because it offered only Dr. Jones’ unsupported opinion that the

                                  -4-
quadriplegia from the gunshot wound compromised Ruiz’s immune
system, resulting in his death from pneumonia. He contends that Dr.
Jones admitted on cross-examination that able-bodied 22-year-olds
also get pneumonia and that she was unable to establish either: (1)
actual damage to Ruiz’s immune system because his spleen and lymph
nodes had been harvested for transplantation before the autopsy was
conducted; or (2) the specific type of bacteria underlying Ruiz’s
pneumonia due to contamination from the organ removal and the
delay in her receipt of the body.
    Defendant maintains that without a sufficient factual basis for Dr.
Jones’ opinions, the jury could not give her testimony the proper
weight, as reflected by the jury’s request for a transcript of her
testimony during deliberations. Thus, the jury verdict was
unreasonable and speculative, and a new trial is necessary. See People
v. Brackett, 117 Ill. 2d 170, 177 (1987).
    During oral arguments, defense counsel correctly recognized that
the issue of proximate cause generally presents a question for the jury
but stated that she believed the jury’s request for a transcript of Dr.
Jones’ testimony showed that it was “unclear” on that issue. In
addition, counsel candidly acknowledged that the jury could have
decided the causation question “either way” but argued that the jury
“could have acquitted” defendant.
    The mere possibility that a rational jury could have acquitted
defendant based on the proximate cause evidence presented is not
enough, however, to reverse defendant’s conviction under the
standard this court must apply when reviewing a challenge to the
sufficiency of the State’s evidence. A reviewing court may only
overturn a jury’s finding by concluding that no reasonable trier of fact
could have found the requisite elements of the offense proven beyond
a reasonable doubt. Collins, 106 Ill. 2d at 261. Here, even defendant
does not assert the impossibility that some rational fact finder could
have found sufficient proof of causation. Instead, he insists that the
jury did not have to find causation based on the State’s evidence, an
argument we must flatly reject.
    Defendant also claims that allowing the verdict to stand will create
a “strict liability” standard for murder when the death occurs long
after the initial injury and the victim has otherwise recovered to “usual
health.” His strict liability argument is largely based on his belief that

                                   -5-
People v. Gulliford, 86 Ill. App. 3d 237 (1980), People v. Reader, 26
Ill. 2d 210 (1962), People v. Carrillo, 164 Ill. 2d 144 (1995), and
People v. Slywka, 365 Ill. App. 3d 34 (2006), are distinguishable from
this case. In Gulliford and Reader, the victims foreseeably died within
a few weeks of their initial injuries, but defendant argues that Ruiz’s
death from pneumonia over five years after being shot was not
reasonably foreseeable.
     The length of time between the victim’s initial injuries and later
death has not been determinative of whether a defendant is liable for
murder based on foreseeability since the 1961 abolition of the
common law “one-year-and-a-day” rule. Compare Ill. Rev. Stat. 1953,
ch. 38, par. 365, with Ill. Rev. Stat. 1961, ch. 38, par. 9–1 et seq. See
also Carrillo, 164 Ill. 2d at 150 (concluding that the year-and-a-day
rule was legislatively abolished in 1961 and has not been part of the
criminal law of Illinois since that time). Under that rule, murder
charges were barred if the victim died more than a year and a day after
the crime. As the appellate court in People v. Brown, 57 Ill. App. 3d
528, 531-32 (1978), correctly noted, “[t]he existence of a time
interval between the defendant’s act and death does not preclude ***
a causal link [citation]; this is true even where, during this interval,
there has been an apparent recovery from the injuries inflicted.” Thus,
we are not persuaded that defendant’s murder conviction should be
reversed based on the shorter lapses of time between the victims’
injuries and their deaths in Gulliford and Reader.
     Defendant also attempts to distinguish his case from Carrillo and
Slywka. In those cases, the lengthy intervals between the victims’
initial injuries and their subsequent deaths, nine years in Carrillo and
eight years in Slywka, were not held to be impediments to the filing of
murder charges. Defendant asserts that those two cases are
distinguishable because those victims never recovered from their initial
injuries and “languished” for years before dying (Carrillo, 164 Ill. 2d
at 146; Slywka, 365 Ill. App. 3d at 37), while Ruiz was in a “usual
state of health” when he developed pneumonia, according to hospital
records. As defendant points out, Ruiz had returned to his community,
had obtained his GED, had begun college course work, and was
learning to drive a car when he died.
     We are not persuaded by defendant’s argument, however, because
it ignores the reality that Ruiz never fully recovered or returned to

                                  -6-
“normal” life after being shot. He remained a quadriplegic after the
shooting and, according to Dr. Jones, suffered serious secondary
effects to his breathing and immune system as a result of his paralysis.
According to Dr. Jones, those adverse consequences, while not
curtailing his activities completely or leaving him to “languish” for
years, made him more susceptible to pneumonia and less capable of
surviving it.
    Although defendant criticizes Dr. Jones’ testimony for a lack of
factual support underlying her opinions on the damage to Ruiz’s
immune system resulting from his quadriplegia, the record reveals that
she testified extensively about the degree of medical wasting she noted
during the autopsy. Early in her testimony, she stated that “the most
remarkable thing” about her external examination of the body was the
“generalized wasting and weight loss with very promenade [sic] bone
and skeletal region.” The autopsy report indicated that Ruiz was five
foot seven inches tall but weighed only 107 pounds, although the
removal of his organs for transplantation reduced his weight
“somewhat.”
    Dr. Jones also testified that Ruiz’s liver exhibited changes that
were “not uncommon with individuals who have been losing weight
or wasting away over a period of time.” In addition, she noted the
“atrophy or wasting away [of Ruiz’s spinal cord] from damage that
had been done to the cord from the bullet passing through the spinal
column.” She explained that this atrophy allowed a portion of Ruiz’s
damaged brain stem “on the base of the skull *** to go down the
spinal cord.” She pointed out the evidence of generalized wasting,
spinal cord atrophy, and brain stem movement in photographs shown
to the jury.
    When asked about the connection between Ruiz’s gunshot wound
and his pneumonia, Dr. Jones explained that:
         “[an] individual who has paralysis or quadriplegia *** from
         injuries to their spinal column also begin[s] to undergo
         medical wasting. They become thinner and their immune
         systems become compromised because of that muscle wasting,
         that inability to move and get around adequately. So
         individuals with damage to the spinal cords are ***
         compromised because their immune system isn’t as strong as
         it would normally be in an individual who didn’t have those

                                  -7-
         problems.”
    Based on the autopsy and her review of Ruiz’s records, Dr. Jones
determined that he “died as result of pneumonia due to quadriplegia
due to a gunshot wound to the neck.” She testified that, within a
reasonable degree of medical and scientific certainty, Ruiz’s death was
a homicide despite the time that had elapsed since his initial gunshot
injury.
    Moreover, Dr. Jones’ testimony established that her conclusions
did not rely solely on her medical opinion that Ruiz’s immune system
was damaged from his quadriplegia and resultant medical wasting. She
testified that Ruiz developed and succumbed to pneumonia because
his paralyzing gunshot injury severely damaged his fourth cervical
vertebra. She explained that the nerves joining the spinal cord between
the fourth and fifth cervical vertebras affect the ability to breathe by
using the diaphragm. The gunshot injury to Ruiz’s fourth cervical
vertebra area damaged those nerves, reducing his “ability to expand
his lungs regularly or completely and fully for normal pulmonary
toilet.”
    Dr. Jones also explained the effects of pneumonia on the body.
She stated that pneumonia “reduces the person’s ability to exchange
air,” taking in oxygen and expelling carbon dioxide and other waste
gases. “If the lung is compromised in any way, say with pneumonia,
the normal gas exchange cannot go on. So the oxygen level becomes
reduced, and so the organs of the body do not get as much oxygen as
they need to survive.”
    She then connected Ruiz’s impaired lung function to his death
from pneumonia, stating that:
         “we need an intact nervous system in order to breathe
         adequately and to prevent ourselves from developing
         pneumonia or infections. We need to be able to take deep
         breaths, filling our lungs. And we need to be able to expel that
         air completely because any time we can’t completely empty
         out the lungs, it allows for secretions, mucosa, saliva, to
         accumulte [sic] in the lungs, typically in the lower lungs, and
         it becomes a growth media for bacteria. So anything that can
         compromise your ability to breathe is going to increase our
         risk for developing pneumonia.”


                                  -8-
    Dr. Jones concluded that Ruiz was “more susceptible” to
pneumonia than a “normal” 22-year-old due to his compromised
immune system and his inability to breathe regularly and deeply. She
noted that while a “normally healthy 22 years old [sic] usually
survive[s]” pneumonia, because Ruiz’s immune system and lung
function were compromised as a result of his quadriplegia from the
gunshot wound, “he ended up dying from this community acquired
bacteria.”
    Dr. Jones completed her direct examination by summarizing that:
        “[g]eneralized muscles [sic] atrophy, loss of body mass ***
        would affect [Ruiz’s] ability to maintain a normal immune
        response.
            So Mr. Ruiz acquired a bacterial pneumonia in the
        community which because he was a quadriplegic, had atrophy
        and muscle wasting and his respiratory capabilities were
        compromised because the gunshot wound made him more
        susceptible than a normal 22 year old would be.”
    Defendant argues that Dr. Jones’ causation testimony suffers from
the same lack of factual support as the expert testimony this court
rejected in People v. Brackett, 117 Ill. 2d 170, 177 (1987). We
disagree.
    In Brackett, the doctor failed to perform an autopsy to determine
the source of the embolism that killed the apparently recovering
victim, and at trial he merely “surmised” that the source of the
embolism was the knife wound inflicted by the defendant. In contrast,
here Dr. Jones performed an autopsy, and her testimony was far more
specific and clear about the connection between the gunshot injury
and Ruiz’s ultimate death from pneumonia.
    Although the jury did not have to find proximate cause beyond a
reasonable doubt based on Dr. Jones’ testimony, as defense counsel
acknowledged during oral argument, its conclusion that causation
existed beyond a reasonable doubt was supported by sufficient
evidence. When the evidence is viewed in the light most favorable to
the State, a reasonable jury could have come to the same conclusion
after considering Dr. Jones’ testimony, particularly where she
provided the only medical testimony admitted at trial.
    Finally, defendant asserts that the appellate court’s reasoning

                                -9-
would have allowed defendant to be indicted for murder regardless of
when or how Ruiz died simply because he was a quadriplegic. He adds
that the legislature’s purposes of providing for proportionate penalties
while recognizing defendants’ rehabilitative potentials are adequately
satisfied by the sentences totaling 100 years he was already serving for
offenses related to Ruiz’s shooting. These prior sentences effectively
sentence him to life in prison. See 720 ILCS 5/1–2(c) (West 2006).
Defendant argues that adding another natural life sentence for Ruiz’s
murder would be arbitrary and oppressive, particularly when Ruiz
went on to perform many of the same activities as an able-bodied 22-
year-old and Dr. Jones could not specify the type of bacteria
underlying his pneumonia.
    We initially note that the sufficiency of Dr. Jones’ testimony to
meet the State’s burden of establishing causation appears unrelated to
defendant’s sentencing argument. Even if defendant’s sentencing
argument is considered, he fails to cite any case law or other authority
for his position, and we have found none. He also does not raise a
constitutional challenge to the mandatory life statute or its application
in his case.
    The legislature has chosen to make a natural life sentence
mandatory if the defendant has previously been convicted of first
degree murder. 730 ILCS 5/5–8–1(a)(1)(c)(i) (West 2006). We
conclude that defendant’s claim runs counter to the clear legislative
intent to provide for lifetime imprisonment for offenders deemed too
dangerous to be released into society. The class of individuals for
whom the legislature has chosen to mandate mandatory life sentences
includes those, such as defendant, convicted of more than one first
degree murder. We will not override the clear and express will of the
legislature in enacting the mandatory life-sentencing statute based on
defendant’s bare assertion that the addition of a natural life sentence
for his latest murder conviction would be arbitrary and oppressive
under the circumstances in this case. Defendant’s unrelated sentencing
argument does not alter our conclusion that the State presented
sufficient causation evidence for a reasonable jury to find defendant
guilty beyond a reasonable doubt.




                                  -10-
                     B. Electronic Recording Statute
    The second issue raised on appeal is whether the appellate court
erred by failing to apply section 103–2.1(b) of the Code of Criminal
Procedure of 1963 (725 ILCS 5/103–2.1(b) (West 2006))
retroactively. This issue of statutory interpretation presents a question
of law to be decided de novo on appeal. People v. Brown, 225 Ill. 2d
188, 198 (2007). The primary goal in construing a statute is to
determine and effectuate the intent of the legislature. The most reliable
means of accomplishing that goal is to apply the plain and ordinary
meaning of the statutory language. We may not depart from the
statute’s plain language by reading in exceptions, limitations, or
conditions that conflict with the legislature’s intent. In re Detention of
Hardin, 238 Ill. 2d 33, 40 (2010).
    Section 103–2.1(b) states:
             “An oral, written, or sign language statement of an
        accused made as a result of a custodial interrogation at a
        police station or other place of detention shall be presumed to
        be inadmissible as evidence against the accused in any criminal
        proceeding *** unless:
                 (1) an electronic recording is made of the custodial
             interrogation; and
                 (2) the recording is substantially accurate and not
             intentionally altered.” 725 ILCS 5/103–2.1(b) (West
             2006).
Although this provision was enacted in 2003, the legislature expressly
delayed its effective date until July 2005.
    Defendant’s brief relies solely on the argument presented in his
petition for leave to appeal. In that petition, he contends the trial court
erred in denying his motion in limine to exclude his 1995 non-video-
recorded custodial statement because it violated section 103–2.1(b).
    At oral argument, however, defense counsel candidly conceded to
the court that defendant’s statement was made before the statute’s
effective date. In addition, she agreed that the legislature’s decision to
delay implementation of the recording requirement for two years
established that it intended the recording requirement not to be applied
retroactively to exclude custodial statements made years before the
statute’s enactment date.

                                   -11-
     Moreover, defense counsel noted at oral argument that she was
unable to find any case law to support the argument that the
legislature intended the statute to apply retroactively. Notably, neither
of the two appellate decisions cited by the State, People v. Buck, 361
Ill. App. 3d 923 (2005), and People v. Armstrong, 395 Ill. App. 3d
606 (2009), support the retroactive application of the section.
     In Buck, the trial court refused defendant’s modified jury
instructions based on section 103–2.1(b). The appellate court
affirmed, noting that the statute underlying the modifications was not
in effect when the defendant made his custodial statement and that the
modified jury instructions had not yet been adopted. Buck, 361 Ill.
App. 3d at 941-42. In Armstrong, only one of the defendant’s three
statements had been electronically recorded, but the appellate court
held that all three statements were properly admitted because the
victim was still being treated at the hospital and had not yet died when
the statements were made, making the statute inapplicable. Neither of
these cases can be construed to support defendant’s argument that the
electronic recording requirement should be imposed retroactively
here.
     We conclude that the legislature’s express decision to delay the
enforcement of the electronic recording requirement until 2005, nearly
10 years after the custodial statement at issue in this case, establishes
its intent that the statute not be applied retroactively, as the defense
conceded. In addition, defendant has failed to cite any case law for the
retroactivity argument presented in his petition for leave to appeal.
Accordingly, we decline to override the will of the legislature and
reverse the trial court’s denial of defendant’s motion in limine to
exclude his 1995 custodial statement because it violated section
103–2.1(b).

                        III. CONCLUSION
    For the stated reasons, we conclude that defendant has failed to
meet his burden of showing that no reasonable jury could have found
that the State proved the element of causation beyond a reasonable
doubt. We also conclude that the electronic recording requirement of
section 103–2.1(b) (725 ILCS 5/103–2.1(b) (West 2006)) does not
apply retroactively in this case to bar the admission of his 1995


                                  -12-
custodial statement to the police. His statement was properly admitted
at trial. Accordingly, we affirm the appellate court judgment.

                                 Appellate court judgment affirmed.




                                -13-